129 -/5
                                            ELECTRONIC RECORD


COA #          10-13-00430-CR                                       OFFENSE:      Deadly Conduct

               Quincy Deshan Butler v. The State of
STYLE:         Texas                                                COUNTY:       Brazos


TRIAL COURT:                 272nd District Court                                                       MOTION
TRIAL COURTS:                12-00472-CRF-272                           FOR REHEARING IS:
TRIAL COURT JUDGE:           Hon. Travis B. Bryan III                   DATE:
DISPOSITION:           AFFIRMED                                         JUDGE:




DATE:          . January 8, 2015

JUSTICE:         Scoggins                  PC                 S   YES

PUBLISH:                                   DNP:         YES


CLK RECORD:            1/2/2014-4 volumes                         SUPP CLK RECORD:
RPT RECORD:            2/25/2014 -15 volumes                      SUPP RPT RECORD:
STATE BR:              10/14/2014                                 SUPP BR:
APP BR:                7/14/2014                                  PRO SE BR:




                                   IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                        CCA#               m-is
        PRO S£                        Petition                               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                          DATE:

                                                                             JUDGE:

DATE:                                                                        SIGNED:.                    PC:

JUDGE:                                                                       PUBLISH:                   DNP:




                       MOTION FOR REHEARING IN                               MOTION FOR STAY OF MANDATE IS:

CCA IS:                        ON                                                                  ON

JUDGE:     '                                                                 JUDGE:




                                                                                                                 1